Petitioners, Twin Falls County and its board of commissioners, alleging that the Honorable C. *Page 329 
Ben Ross, as Governor of the state of Idaho, has received certain moneys from the Reconstruction Finance Corporation, the which, under the provisions of the Emergency Relief and Construction Act, enacted by Congress July 21, 1932, and later approved by the President of the United States, were to be used to relieve destitution among the needy and distressed people of the Nation, and further alleging that said Governor has refused to allot or deliver to Twin Falls county, Idaho, any part thereof, unless it deliver him an emergency warrant for the repayment by the year 1933 of whatever sum he may see fit to allot it, and finally alleging that he is wrongfully and unlawfully diverting such funds to the construction of public bridges and highways throughout the state, have prayed this court to issue its mandate directing said Governor forthwith to allot petitioners a proportionate and equitable amount of such funds, or show cause to the contrary.
Subsection c of section 1 of the act in question provides that the funds so furnished the Chief Executive by the Reconstruction Finance Corporation shall be administered by him or under his direction and upon his responsibility.
Thus having plenary discretion to disburse these funds "in furnishing relief and work relief to needy and distressed people and in relieving the hardships resulting from unemployment," his conduct in relation thereto cannot be inquired into by this court. Writ denied.
Petition for rehearing denied. *Page 330